Title: To James Madison from James Taylor, [ca. 1 February] 1813
From: Taylor, James
To: Madison, James


Sir,
[ca. 1 February 1813]
I had the pleasure of seeing Govr. Howard lately and was much pleased in hearing from his own lips an account of his efforts in protecting the frontier of his Territory.
Would it not be well to confer the rank of Brigadier Genl on Gov Howard. He is a Military Man & it appears to me that all the Troops in his Territory ought to be under his command. He would accept of it & receive either the emoluments of that or the Governorship alone.
You recollect I named this Gent with Genl. Harrison Gen WClarc as persons meriting appointments. I am still of the same opinion. With either of these Men at our head what would We not now be master of in Canada? Indeed if we had had no one except the four Colonels, we should have done well I am convinced.

Men raised in the Wilds of the Western Country have a boldness of thought & action on military subjects different from those rocked in the cradle of ease & luxury. Pardon my intruding my opinions on you, my object is good.
J T.
P S.
What is to be the consequence if Genl. Harrison leaves the N. W. Army. That army is now our best & only hope for this campaign.
He decid[ed]ly is the 2d. best Genl in the U:States Genl Wilkinson I consider the first. If it was practicable to give him a Majr Genl berth or brevette rank so as for him to Command the N W Army I should be pleased otherwise I fear we have no one competent to the task Genl Winchester is too old & inactive.
I am told the senate of our state have refused to approve the Br[e]vette appointment of Genl Harrison, indeed I do not Know that they could do otherwise, this is not from any want of merit in Genl H. in their opinion but as unwarranted by the constitution or Laws of our state. This information is only from report
J. T.
